DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 07/05/2022 is acknowledged. Accordingly, claims 1-12 are pending and presented for examination.

Drawings
The drawings were received on 04/16/2020, 06/29/2020 and 07/30/2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Gumiela et al. (J Radioanal Nucl Chem, 310, 1061-1067, 2016).
Gumiela discloses a precipitation method for isolation of 99mTc from irradiated 100Mo target (abstract). The metallic Mo powder was dissolved in a minimum volume of nitric acid and about 100 MBq of 99mTc from generator, followed by addition of triammonium phosphate and ammonium nitrate to the solution and Mo was precipitate. After filtration of the solid the solution containing 99mTc and trace impurities of Mo was alkalized with sodium hydroxide solution. The alkalized solution was passed through C18 cartridge and washed with 5 ml of sodium hydroxide and 99mTcO-4  was eluted using 50 ml of water with flow rate 0.5 ml min-1. Alternately, a second method using a column filled with AnaLigTc-02 disclosed for isolation of 99mTc. In this approach 8.5 ml of solution was mixed after precipitation with the same volume of NaOH and with 200 ul of 99mTcO-4  which was eluted form generator. The alkalized solution was passed through the column filled with AnaLigTc-02 resin. After loading the column was washed with 3 ml of NaOH and 99mTcO-4 was eluted using 17 ml of water with flow rate 0.5 ml min-1. Using Dowex-50WX2 ion exchange resin ions Na+ are removed and replaced by H+. For this purpose a glass column was filled with 2 g of Dowex-50WX2 resin which had been previously washed with water. The sorbent was conditioned with 15 ml of 2 M HCl. Next, eluent containing 99mTc was passed through this column. After this, solution was directed to the top of Al2O3 column. A glass column was filled with 1 g of the alumina suspended in 0.01 M HNO3. The 99mTcO-4  was eluted with 0.9 % NaCl. Flow rate was maintained at 1 ml min-1 (page 1062 and Fig.1). Additional disclosure includes that the proposed method is fast and simple and gives in model experiments the recovery of 99mTc greater than 96% and molybdenum target material can be easily recovered from the waste stream as ammonium molybdenum phosphate (AMP). More than 90% of Mo goes to the AMP.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over M. Gumiela et al. (J Radioanal Nucl Chem, 310, 1061-1067, 2016) in view of Wilson et al. (US 2014/0029710).
Gumiela discloses a precipitation method for isolation of 99mTc from irradiated 100Mo target (abstract). The metallic Mo powder was dissolved in a minimum volume of nitric acid and about 100 MBq of 99mTc from generator, followed by addition of triammonium phosphate and ammonium nitrate to the solution and Mo was precipitate. After filtration of the solid the solution containing 99mTc and trace impurities of Mo was alkalized with sodium hydroxide solution. The alkalized solution was passed through C18 cartridge and washed with 5 ml of sodium hydroxide and 99mTcO-4  was eluted using 50 ml of water with flow rate 0.5 ml min-1. Alternately, a second method using a column filled with AnaLigTc-02 disclosed for isolation of 99mTc. In this approach 8.5 ml of solution was mixed after precipitation with the same volume of NaOH and with 200 ul of 99mTcO-4  which was eluted form generator. The alkalized solution was passed through the column filled with AnaLigTc-02 resin. After loading the column was washed with 3 ml of NaOH and 99mTcO-4 was eluted using 17 ml of water with flow rate 0.5 ml min-1. Using Dowex-50WX2 ion exchange resin ions Na+ are removed and replaced by H+. For this purpose a glass column was filled with 2 g of Dowex-50WX2 resin which had been previously washed with water. The sorbent was conditioned with 15 ml of 2 M HCl. Next, eluent containing 99mTc was passed through this column. After this, solution was directed to the top of Al2O3 column. A glass column was filled with 1 g of the alumina suspended in 0.01 M HNO3. The 99mTcO-4  was eluted with 0.9 % NaCl. Flow rate was maintained at 1 ml min-1 (page 1062 and Fig.1). Additional disclosure includes that the proposed method is fast and simple and gives in model experiments the recovery of 99mTc greater than 96% and molybdenum target material can be easily recovered from the waste stream as ammonium molybdenum phosphate (AMP). More than 90% of Mo goes to the AMP.
Gumiela fails to disclose treating first liquid phase of the daughter isotope to precipitate bulk amounts of the parent isotope.
Wilson discloses a method for preparation of technetium isotope, comprising irradiating a molybdenum metal target with charged particles to produce a technetium isotope, separating the technetium isotope following irradiation of the molybdenum metal, re-claiming the molybdenum metal, and reforming the molybdenum metal into a further molybdenum target for a further irradiation step. This process may then be repeated (abstract and 0007). Wilson discloses that in order to recycle the molybdenum to make further targets, there are additional steps required to recover metallic molybdenum from the dissolved molybdenum solution. 
NOTE: With respect to further treat first liquid phase of the daughter isotope to precipitate bulk amounts of the parent isotope (molybdenum) would have been obvious to one of ordinary skill in the art at the time the invention was made to increase molybdenum target for a further irradiation step, such as disclosed by Wilson (the process recycling enriched 100Mo metal targets, back to the metallic molybdenum with a metal to metal recovery yield of 87% and production of large quantities of 99mTc on a routine basis), to obtain an optimal process conditions without undue experimentation. One of ordinary skill in the art would have a reasonable expectation of success because routine optimization of the prior art for capturing required radioisotope from the target material procedure is within the capability of one of ordinary skill in the art. See MPEP § 2144.05 which states: [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Furthermore, the optimization of the pharmaceutical formulation with ingredients well known in the pharmaceutical art is considered well within the competence level of an ordinary skilled artisan in the pharmaceutical sciences, involving merely routine skill in the art. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of treating first liquid phase of the daughter isotope to precipitate bulk amounts of the parent isotope into Gumiela ‘s method for isolation of 99mTc from irradiated 100Mo. The person of ordinary skill in the art would have motivated to make those modifications and would have had a reasonable expectation success because both Gumiela and Wilson teaches that recycling of the expensive stable isotope will be cost effective and MDP labelled with cyclotron production of 99mTc using recycling of enriched 100Mo metal targets will offer a new route to the routine production of clinical radiopharmaceuticals in clinical nuclear medicine practice. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618